DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 August 2021 and 04 May 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. US 2017/0218481 (Klein) in view of Shishino et al. US 2014/0377129 (Shishino).
Regarding claim 1, Klein teaches a Pd alloy for electric and electronic devices containing Pd as a main component (see abstract – palladium-based ternary alloy for 
50.1 mass% or more and 55.5 mass% or less of Pd (see table 1 – alloy code 1938 includes Pd wt% of 51.5.),
6.3 mass% or more and 16.1 mass% or less of Ag (see table 1 – alloy code 1938 includes Ag with 10.5 wt%),
30.0 mass% or more and 38.0 mass% or less of Cu (see table 1 – alloy code 1938 includes Cu with 36.5 wt%), with a balance being unavoidable impurities (this is inherent to the formation of alloys).  
	Klein does not explicitly teach an alloy with 0.5 mass% or more and 2.0 mass% or less of In. 
	Shishino teaches an Ag-Pd-Cu alloy with 0.5 mass% or more and 2.0 mass% or less of In (see para [0011 and 0016] – Ag-Pd-CU alloy with at least 0.1 to 3 mass% of In).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pd alloy taught by Klein to include 0.5-2 mass % of In as taught by Shishino in order to improve hardness as taught by Shishino in para [0016].  
Regarding claim 2, Klein teaches the Pd alloy material for electric and electronic devices, wherein the Pd alloy for electric and electronic devices according to claim 1 is made into a plate or wire shape (see para [0011] – probes including Cobra probe cantilever probe, vertical probe, or a pogo pin probe correspond to configurations in which the Pd alloy is made into a wire shape).
Regarding claim 3, Klein teaches a probe pin obtained by using the Pd alloy material for electric and electronic devices according to claim 2 (see abstract and para [0011] – probe pin made from Pd alloy.  Also see claims 1-2 above).
Regarding claim 4, Klein teaches wherein a Vickers hardness is 300 HV or more and 480 HV or less (see abstract – Knoop hardness 350 HK which corresponds to a Vickers hardness more than 300 Hv and less than 480 Hv as claimed).
Regarding claim 5, Klein teaches the probe pin according to claim 3, wherein a specific resistance is 6.0 micro-ohm-cm or more and 8.0 micro-ohm-cm or less (see Table 2 – conductivity in %IACS for alloy 1938 is 24.6 which corresponds to 7 micro-ohm-cm).
Regarding claim 8, Klein teaches the probe pin according to claim 4, wherein a specific resistance is 6.0 micro-ohm-cm or more and 8.0 micro-ohm-cm or less (see Table 2 – conductivity in %IACS for alloy 1938 is 24.6 which corresponds to 7 micro-ohm-cm).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Klein US 2017/0218481 (Klein) in view of Shishino et al. US 2014/0377129 (Shishino) and in further view of English machine translation of Hasegawa JP 2014-114465 (Hasegawa).
Regarding claim 6, Klein teaches a method for manufacturing a Pd alloy material for electric and electronic devices (see abstract and para [0057] – manufacture of Pd alloy for fabrication into wire), the method comprising processing a Pd alloy for electric and electronic devices (see para [0057]) having a composition comprising

6.3 mass% or more and 16.1 mass% or less of Ag (see table 1 – alloy code 1938 includes Ag with 10.5 wt%),
30.0 mass% or more and 38.0 mass% or less of Cu (see table 1 – alloy code 1938 includes Cu with 36.5 wt%), with a balance being unavoidable impurities (this is inherent to the formation of alloys), into a plate or wire shape during plastic processing (see para [0011] – probes including Cobra probe cantilever probe, vertical probe, or a pogo pin probe correspond to configurations in which the Pd alloy is made into a wire shape.  Also see para [0057] – wire drawn via conventional wire processing equipment.  Para [0035] of the pending application states plastic processing as including wire drawing).
Klein does not teach the alloy having 0.5 mass% or more and 2.0 mass% or less of In, and that a cross-sectional reduction rate becomes 50% or more and 95% or less in the final plastic processing. 
Shishino teaches an alloy with 0.5 mass% or more and 2.0 mass% or less of In (see para [0016] – palladium alloy with at least 0.1 to 3 mass% of In).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alloy taught by Klein to include 0.5-2 mass % of In as taught by Shishino in order to improve hardness as taught by Shishino in para [0016].
Klein in view of Shishino does not teach a cross-sectional reduction rate becomes 50% or more and 95% or less in the final plastic processing.
Hasegawa teaches a cross-sectional reduction rate becomes 50% or more and 95% or less in the final plastic processing (see Figs. 1-4 – cross sectional reduction rate between 50%-90%.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of processing the Pd alloy into a plate or wire shape as taught by Klein in view of Shishino to have a cross-sectional reduction rate between 50% and 95% as taught by Hasegawa in order to achieve the desired hardness of the probe to reduce wear as taught by Hasegawa (see translation pg. 2, 7th-8th full paragraph).
Regarding claim  7, Klein teaches a method for manufacturing a probe pin using a Pd alloy for electric and electronic devices (see abstract and para [0057] – manufacture of Pd alloy for fabrication into wire), the method comprising providing a probe pin shape using a Pd alloy material for electric and electronic devices that has been processed into a wire shape (see abstract and para [0057] – manufacture of Pd alloy for fabrication into wire),  a Pd alloy for electric and electronic devices having a composition comprising
50.1 mass% or more and 55.5 mass% or less of Pd (see table 1 – alloy code 1938 includes Pd wt% of 51.5),
6.3 mass% or more and 16.1 mass% or less of Ag (see table 1 – alloy code 1938 includes Ag with 10.5 wt%),
30.0 mass% or more and 38.0 mass% or less of Cu (see table 1 – alloy code 1938 includes Cu with 36.5 wt%), with a balance being unavoidable impurities (this is inherent to the formation of alloys);  and heat-treating the probe pin shape at a temperature of 350°C or more and 550°C or less (see para [0057] – alloy 1938 is hardened by heating to 710 degrees Fahrenheit, which is 376.7 degrees Celsius) to adjust a Vickers hardness to 300 HV or more and 480 HV or less (see table 2 – hardness of alloy 1938 is Knoop hardness of 428 Hk which corresponds to Vicker’s hardness in the claimed range) and a specific resistance of 6.0 micro-ohm-cm or more and 8.0 micro-ohm-cm or less (see Table 2 – conductivity in %IACS for alloy 1938 is 24.6 which corresponds to 7 micro-ohm-cm). .
	Klein does not explicitly teach an alloy with a cross- sectional reduction rate becomes 50% or more and 95% or less in the final plastic processing during plastic processing and 0.5 mass% or more and 2.0 mass% or less of In. 
	Shishino teaches an alloy with 0.5 mass% or more and 2.0 mass% or less of In (see para [0016] – palladium alloy with at least 0.1 to 3 mass% of In).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alloy taught by Klein to include 0.5-2 mass % of In as taught by Shishino in order to improve hardness as taught by Shishino in para [0016].
Klein in view of Shishino does not teach a cross-sectional reduction rate becomes 50% or more and 95% or less in the final plastic processing.
Hasegawa teaches a cross-sectional reduction rate becomes 50% or more and 95% or less in the final plastic processing (see Figs. 1-4 – cross sectional reduction rate between 50%-90%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of processing the Pd alloy into a plate or wire shape as taught by Klein in view of Shishino to have a cross-sectional reduction rate between 50% and 95% as taught by Hasegawa in order to achieve the desired hardness of the probe to reduce wear as taught by Hasegawa (see translation pg. 2, 7th-8th full paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/Primary Examiner, Art Unit 2868